49 N.Y.2d 832 (1980)
In the Matter of Joseph P. Livreri, Respondent,
v.
Frank X. Gargiulo et al., Constituting the Board of Elections of the City of New York, Respondents, and Arlyne Siegel et al., Appellants.
In the Matter of Arlyne Siegel, Appellant,
v.
Joseph J. Previte et al., Constituting the Board of Elections of the City of New York, Respondents.
Court of Appeals of the State of New York.
Argued March 18, 1980.
Decided March 19, 1980.
Joseph A. Cascione for appellants.
Stuart Sloane for respondents.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*833MEMORANDUM.
The orders appealed from should be affirmed, without costs. Our examination of the record persuades us that the courts below did not err as a matter of law in concluding that there are a sufficient number of valid signatures on the petition. We note that in light of the fact that both judgments of Supreme Court were affirmed by the Appellate Division, we may not review any claimed factual errors (see CPLR 5501, subd [b]). While it would appear that the courts below erroneously deemed valid those pages of the petition upon which there existed an error, omission, or unexplained alteration in that part of the witness statement indicating the number of signatures on each page (see Matter of Klemann v Acito, 45 N.Y.2d 796), there exist sufficient valid signatures even discounting those pages. Finally, we note that the courts below did not exceed their power in granting relief with respect to all candidates included in these petitions since their legal rights and interests are identical and the papers clearly disclosed that it was intended that they be parties to the proceeding. We have examined appellants' other arguments, and find them to be without merit.
Orders affirmed.